Gillen, J.

This is an action of contract tried before (Hoag, Sp. J.) to recover $413.04, the amount of damage the plaintiff claims it suffered by reason of the failure of the defendant to comply with the terms of a Conditional Sales Agreement with promissory note attached, both of which the defendant had signed as "Buyer”. On the Conditional Sales Contract, to the left of the defendant’s signature, appeared the following: "VICTORY MOTORS By Hyman Gollup Seller”.
It was agreed by the parties in court that if either the contract or the note was a witnessed instrument, judgment should be entered for the plaintiff, but if not witnessed, judgment should be entered for the defendant.
The plaintiff duly made the following request for a ruling: "The name of the lessor on exhibit one constitutes a witness to the instrument, and is valid for a period of 20 (twenty) years from the date thereof.” The trial judge denied this request and found for the defendant.
The plaintiff claims to be aggrieved by the court’s refusal to grant its request for the ruling of law.
The word "lessor” does not appear in the declaration or the conditional sales contract or the note. It is obvious that the request for the ruling of law was ambiguous. Furthermore, on the basis of the plaintiff’s claim, there is no evidence when the defendant’s signature was placed on the instruments or whether anyone saw him sign.
No error appearing, the order is

Report dismissed.